Exhibit 10.11


AMENDMENT TO
SECURITIES PURCHASE AGREEMENT 
 
This Amendment to Securities Purchase Agreement dated as of July 19, 2007
(“Amendment”), is made by and among Viking Systems, Inc., a Delaware corporation
(the “Company”) and the purchasers (the “Original Purchasers”) listed on the
signature pages to the Securities Purchase Agreement dated as of February 23,
2007 as amended and as may be further amended (the “Purchase Agreement”).
 
Recitals
 
Whereas, on February 23, 2007, the Company and the Original Purchasers entered
into the Purchase Agreement. In connection therewith, the Original Purchasers
purchased certain Debentures dated February 23, 2007 (the “Original Debentures”)
from the Company.
 
Whereas, the Company desires to issue additional 8% Secured Convertible
Debentures due February 23, 2009 (the “New Debentures”) and additional Warrants
to Purchase Common Stock (the “New Warrants”), to certain additional investors
(collectively, the “New Purchasers”) and the Company and the Original Purchasers
desire to amend the Purchase Agreement as set forth in this Amendment.
 
Agreement
 
Now, Therefore, in consideration of the foregoing premises and the mutual
covenants and conditions set forth below, and in reliance on the recitals set
forth above, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties to this Amendment hereby agree as follows:
 
1. The definition of “Debentures” in Section 1.1 of the Purchase Agreement is
hereby deleted in its entirety and replaced with the following new definition of
“Debentures”:
 
““Debentures” means the 8% Secured Convertible Debentures due, subject to the
terms therein, on February 23, 2009, issued by the Company to the Purchasers
hereunder or to certain additional purchasers from time to time, substantially
in the form of Exhibit A attached hereto.”
 
2. The definition of “Warrants” in Section 1.1 of the Purchase Agreement is
hereby deleted in its entirety and replaced with the following new definition of
“Warrants”:
 
““Warrants” means collectively the Common Stock purchase warrants substantially
in the form of Exhibit C attached hereto delivered by the Company to the holders
of the Debentures.”
 
3. Section 4.13(a) is hereby deleted in its entirety and replaced with the
following new Section 4.13(a):
 
“(a) Subject to the terms under this Section 4.13, from the date hereof until
the date that the Debentures are no longer outstanding, upon any issuance by the
Company or any of its Subsidiaries of Common Stock or Common Stock Equivalents
(a “Subsequent Financing”), each Purchaser shall have the right to participate
in up to an amount of the Subsequent Financing equal to the lesser of (i) 100%
of the Subsequent Financing or (ii) the aggregate principal amount of Debentures
(the “Participation Maximum”) on the same terms, conditions and price provided
for in the Subsequent Financing.”
 
 
1

--------------------------------------------------------------------------------

 
 
4. The undersigned hereby acknowledge that sales and issuances by the Company of
the New Debentures and New Warrants may be integrated with the issuance and sale
of the Original Debentures and related warrants and waive the provisions of
Section 4.4 of the Purchase Agreement with respect to the issuance of the New
Debentures and the New Warrants.
 
5. Except as specifically amended by this Amendment, the terms and conditions of
the Purchase Agreement shall remain unchanged and in full force and effect. This
Amendment shall become effective when executed and delivered by the Company and
the Original Purchasers. This Amendment does not constitute a waiver of any
rights that the Original Purchasers have to approve any offering of securities.
This Amendment shall not be effective as to any New Debentures or New Purchasers
unless the Original Purchasers shall have consented in writing to the terms and
conditions of such offering at the time any such offering is made.
 
6. This Amendment may be executed in one or more counterparts, each of which
shall constitute an original, and all of which together shall constitute one and
the same instrument. This Amendment may be executed and delivered by facsimile
and the parties hereto agree that such facsimile execution and delivery shall
have the same force and effect as delivery of an original document with original
signatures, and that each party hereto may use such facsimile signatures as
evidence of the execution and delivery of this Amendment by all parties hereto
to the same extent that an original signature could be used.
 
[Remainder of page intentionally left blank]
 

 
2

--------------------------------------------------------------------------------

 
 


In Witness Whereof, each of the parties hereto has caused this Amendment No. 1
to Purchase Agreement to be executed and delivered by its duly authorized
officer on the date first set forth above.
 

 
COMPANY:
 
Viking Systems, Inc., a Delaware corporation
 
 
By: _______________________
Name:
Title:



 


 


 
[Signatures Continue on Following Page]
 

 
3

--------------------------------------------------------------------------------

 

Original Purchaser:


Name of Entity: _____________________________________________
 
Signature of Authorized Signatory of Entity: ________________________
 
Name of Authorized Signatory: _________________________   
 
Title of Authorized Signatory: __________________________   
 
 
 
 
4


 



